I concur in the opinion prepared by Mr. Justice TERRELL in the case at bar. An examination of the transcript shows a mismanagement of the estate of these infants prior to January 3, 1937. I fail to find irregularities, mismanagement or a single improper order made or entered by the County Judge's Court of Manatee County, Florida, in connection with this estate since January, 1937, and the record discloses acts of caution, prudence and sound judgment in the late management and supervision thereof by the Honorable S.J. Murphy, County Judge of Manatee County, Florida.